Wilson, Judge:
These appeals for reappraisement, listed in schedule “A,” attached to and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties herein:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, that the price at the time of exportation at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Peru in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States was as set forth in Schedule “A”, hereto attached and made a part hereof.
IT IS FURTHER STIPULATED AND AGREED that on or about the date of exportation such or similar merchandise was not freely offered for sale in the principal markets of Peru for home consumption.
IT IS FURTHER STIPULATED AND AGREED that the appeals for reappraisement enumerated in Schedule “A” be submitted upon this stipualtion.
On the agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the values of the merchandise listed in schedule “A” herein, attached to and made a part of this decision, and that such value for each of the items so described was as shown in said *563schedule “A” for each respective export period covered by these appeals.
Judgment will issue accordingly.
Schedule “A
Value per case Port of Baltimore Reappraisement No. Entry No. Type
$6. 80 242288-A 4075 Solid
7. 25 243258-A 5435 1096 cs Solid
7. 00 904 cs Solid
5. 60 244187-A Flakes 7400
7. 00 244778-A Solid 7238
4. 50 264848-A Flakes 5783
Port of New Orleans
249707-A 5994 Flakes P1 O?
Solid r5 Or
Port of Philadelphia
7. 25 247231-A 11174 Solid
5. 85 Flakes
4. 00 263718-A 12436 Flakes
4. 50 264642-A 14623 Flakes
4. 40 266813-A 524 Flakes
Port of New York
6. 10 249105-A 830338 1549 cs Flakes
5. 85 2451 cs Flakes
7. 25 1000 cs Solid
7. 00 1000 cs Solid
4. 85 278784-A 918988 Flakes